USCA11 Case: 22-11612      Date Filed: 11/22/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11612
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
VERAN ANDREW,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:21-cr-60223-RAR-1
                   ____________________
USCA11 Case: 22-11612         Date Filed: 11/22/2022     Page: 2 of 7




2                       Opinion of the Court                 22-11612


Before ROSENBAUM, JILL PRYOR, and BRASHER, Circuit Judges.
PER CURIAM:
       Veran Andrew appeals his sentence of 87 months’ imprison-
ment, which is comprised of consecutive sentences of 27 months’
imprisonment for possession with intent to distribute a controlled
substance, 21 U.S.C. § 841(a)(1), and 60 months’ imprisonment for
possessing a firearm during and in furtherance of a drug trafficking
crime, 18 U.S.C. § 924(c)(1)(A). Specifically, Andrew challenges the
calculation of his 27-month term using Note A to the Drug Quan-
tity Table, U.S.S.G. § 2D1.1(c). Note A provides that “the weight of
a controlled substance . . . refers to the entire weight of any mixture
or substance containing a detectable amount of the controlled sub-
stance.” U.S.S.G. § 2D1.1(c), Note A.
       Because Andrew possessed 29.60 grams of “heroin and fen-
tanyl,” the district court applied Note A and calculated the con-
verted drug weight for the 29.60 grams as if it were entirely fenta-
nyl. Accordingly, Andrew’s total offense level was 17, which re-
sulted in a 27–33-month guideline range. If the district court had
treated the 29.60 grams as entirely heroin, Andrew’s total offense
level would have been 13 with a guideline range of 15-21 months.
        Andrew argues that the district court should have treated
the 29.60 grams of drugs as being entirely heroin for two reasons.
First, he contends that the government did not prove by a prepon-
derance of the evidence that he possessed a mixture of heroin and
USCA11 Case: 22-11612          Date Filed: 11/22/2022       Page: 3 of 7




22-11612                 Opinion of the Court                           3

fentanyl. Second, he asserts that the district court’s application of
Note A is absurd and unjust because it allows a defendant who pos-
sessed trace amounts of a substance to be sentenced as if he pos-
sessed a large amount of it. After careful review, we disagree and
affirm.
       We start with Andrew’s argument that the government was
required to prove at sentencing that he possessed a mixture of her-
oin and fentanyl. Andrew notes that he pleaded guilty to possession
with intent to distribute heroin. But the Presentence Investigation
Report, which the district court adopted, stated that he possessed
“heroin and fentanyl [with] a net weight of 29.60 grams.”
        Andrew suggests that this statement in the report is ambig-
uous as to whether the heroin and fentanyl were mixed and, there-
fore, is insufficient to justify the district court’s finding that he pos-
sessed a 29.60-gram mixture of heroin and fentanyl. We disagree.
Even assuming there is some ambiguity in the report’s use of the
term “heroin and fentanyl,” that ambiguity is clarified by two other
parts of the report. First, Andrew also possessed cocaine, which the
report noted separately “had a net of weight of 1.44 grams.” If the
heroin and fentanyl were not a mixture, the report would have sep-
arated their weights just as it did for cocaine. Second, the report
calculated the converted drug weight as entirely fentanyl under
Note A, which would apply only if the drugs were mixed. Had the
drugs not been mixed, all agree, Note A would not apply. In con-
text, therefore, it is clear that the 29.60 grams of “heroin and fenta-
nyl” referenced in the report was a mixture.
USCA11 Case: 22-11612        Date Filed: 11/22/2022     Page: 4 of 7




4                      Opinion of the Court                22-11612

       Because Andrew did not object to the report’s factual asser-
tion that the heroin and fentanyl were a mixture, the government
did not have to prove this fact. Although Andrew disputed the cal-
culation of the converted drug weight as entirely fentanyl when he
objected to the PSI, he did not dispute that the heroin and fentanyl
were a mixture. Rather, Andrew argued that the district court
could not use the converted drug weight for fentanyl because the
government did not prove which kind of fentanyl Andrew pos-
sessed. At sentencing, the district court summarized Andrew’s ob-
jection as arguing that “we cannot discern the level of fentanyl that
is mixed up with [the heroin].” Andrew clarified that his objection
was that the government did not prove what kind of fentanyl he
possessed and how much he possessed. Andrew further argued that
someone with a mixture that contains a small amount of fentanyl
should not be punished the same as someone who possesses pure
fentanyl.
       On appeal, Andrew no longer pursues his argument that the
government needed to prove the kind or amount of fentanyl. See
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681-82 (11th
Cir. 2014). And his failure to object to the facts in the presentence
report precludes him from challenging them now or arguing that
the government needed to prove them by a preponderance of the
evidence. Absent objections, a district court may make findings of
fact based on statements in the presentence report. United States v.
McCloud, 818 F.3d 591, 595 (11th Cir. 2016). Unless a defendant
disputes a fact in the report, the government does not have to
USCA11 Case: 22-11612          Date Filed: 11/22/2022      Page: 5 of 7




22-11612                Opinion of the Court                           5

prove it by a preponderance of the evidence at sentencing. United
States v. Bennett, 472 F.3d 825, 832 (11th Cir. 2006). “It is the law
of this circuit that a failure to object to allegations of fact in a PSI
admits those facts for sentencing purposes.” United States v. Wade,
458 F.3d 1273, 1277 (11th Cir. 2006). “It is also established law that
the failure to object to a district court’s factual findings precludes
the argument that there was error in them.” Id.
        Moving to Andrew’s second argument, we cannot say the
district court erred in treating the mixture of heroin and fentanyl
the same as pure fentanyl under Note A. Andrew argues that Note
A should not govern because it produces an absurd result—that
someone with a trace amount of fentanyl mixed with a large
amount of heroin would be sentenced as if they had a large amount
of pure fentanyl. Andrew does not disagree that the ordinary mean-
ing of Note A requires that a district court calculate a guideline
range for a defendant who possessed a trace amount of fentanyl
mixed with a large amount of heroin as if he possessed entirely fen-
tanyl. Instead, he argues that this result is so unjust that the district
court should have either (1) applied the absurdity doctrine to disre-
gard Note A’s plain language or (2) varied downward from the
guideline range.
      We review whether the district court correctly applied the
Sentencing Guidelines de novo. United States v. Gordillo, 920 F.3d
1292, 1297 (11th Cir. 2019). “The language of the Sentencing
Guidelines is to be given its plain and ordinary meaning, unless to
do so would produce ‘an absurd result contrary to the drafters’
USCA11 Case: 22-11612         Date Filed: 11/22/2022      Page: 6 of 7




6                       Opinion of the Court                  22-11612

manifest intent.’” United States v. Zapata, 139 F.3d 1355, 1359 (11th
Cir. 1998) (quoting United States v. Tham, 118 F.3d 1501, 1506-07
(11th Cir. 1997)). Only if it is inconceivable that a provision’s draft-
ers could have intended for the literal meaning of the provision to
apply may we override its ordinary meaning using the absurdity
doctrine. Vachon v. Travelers Home & Marine Ins. Co., 20 F.4th
1343, 1350 (11th Cir. 2021).
       Our precedents foreclose the argument that it is absurd to
calculate the weight of a mixture as if it were entirely comprised of
a drug that is a mere trace component of the mixture. Federal law
has long punished those with a mere trace of a controlled substance
without regard to the potency of it. See United States v. Harold,
588 F.2d 1136, 1143 (5th Cir. 1979). Note A’s use of “mixture or
substance” bears the same meaning as 21 U.S.C. § 841’s use of “mix-
ture or substance.” U.S.S.G. § 2D1.1 cmt. n.1. This Court and the
Supreme Court have recognized that for Section 841, although “‘in
some cases, the concentration of the drug in the mixture is very
low,” “Congress intended for the entire mixture or substance to be
weighed so ‘long as it contains a detectable amount’ of the drug.”
United States v. Segura-Baltazar, 448 F.3d 1281, 1292 (11th Cir.
2006) (quoting Chapman v. United States, 500 U.S. 453, 459-61
(1991)). Given that Note A’s use of “mixture or substance” has the
same meaning as Section 841, it follows that it is not inconceivable
that the drafters of Note A contemplated—just like Congress—that
it would apply even if a drug was only a trace amount of a mixture.
USCA11 Case: 22-11612         Date Filed: 11/22/2022    Page: 7 of 7




22-11612               Opinion of the Court                         7

        Andrew’s absurdity argument can also be construed as sug-
gesting that the district court erred by declining to vary downward
from the guidelines because of the purported injustice of treating
mixed substances as pure substances. We have recognized that a
district court may “vary from the guidelines based solely on its
judgment that the policies behind the guidelines are wrong.”
United States v. Irey, 612 F.3d 1160, 1212 (11th Cir. 2010). But, to
the extent Andrew’s argument can be construed to challenge the
district court’s refusal to vary downward, we review the substan-
tive reasonableness of a sentence for an abuse of discretion. Gall v.
United States, 552 U.S. 38, 51 (2007). This Court has recognized
that “it is logical to be sentenced [for purposes of U.S.S.G. § 2D1.1]
upon the gross weight of usable mixtures” because doing so pun-
ishes a defendant based on the substances that someone using the
drug mixture will ingest. United States v. Rolande-Gabriel, 938 F.2d
1231, 1237-38 (11th Cir. 1991). For this reason, to the extent An-
drew challenges the substantive reasonableness of his sentence, we
cannot say the district court’s within-guidelines sentence was sub-
stantively unreasonable.
       Accordingly, the district court is AFFIRMED.